Name: Commission Regulation (EEC) No 813/92 of 31 March 1992 amending for the second time Regulation (EEC) No 1902/91 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/76 Official Journal of the European Communities 1 . 4. 92 COMMISSION REGULATION (EEC) No 813/92 of 31 March 1992 amending for the second time Regulation (EEC) No 1902/91 fixing countervai ­ ling charges on seeds (EEC) No 1 665/72 (*), as amended by Regulation (EEC) No 2811 /86 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1740/91 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1902/91 (3), amended by Regulation (EEC) No 301 /92 (4), fixed coun ­ tervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1902/91 are replaced by the Annexes to this Regulation. Article 2 This Regulation shall enter into force on 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . O OJ No L 163, 26. 6. J991 , p. 39. (3) OJ No L 169, 29 . 6. J 991 , p. 38. (4) OJ No L 32, 8 . 2. 1992, p. 9. 0 OJ No L 175, 2. 8 . 1972, p. 49. M OJ No L 260, 12. 9 . 1986, p. 8 . 1 . 4. 92 Official Journal of the European Communities No L 86/77 ANNEX I Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 1,8 512 8,4 064 13.8 404 15.1 066 34.9 068 37.2 056 37.2 1 1005 10 13 9,3 048 11,7 064 21.7 062 23,1 528 27,1 068 37,9 066 41.8 388 43,8 404 43.8 2 1005 10 15 2,7 052 34,1 048 39.9 404 45,1 038 53.0 346 91.3 512 95,3 064 99.1 066 99,1 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession. (2) Origin identification : 1 Other countries with the exception of Austria, Argentina, the United States and Yugoslavia as constituted on 1 January 1991 2 Other countries with the exception of Japan, Austria, Turkey, Chile and the United States 3 Other countries with the exception of Bulgaria, South Africa, Argentina, New Zealand and the United States 038 Austria 048 Yugoslavia as constituted at 1 January 1991 052 Turkey 062 The Czech and Slovak Federal Republic 064 Hungary 066 Romania 068 Bulgaria 346 Kenya 388 South Africa 400 the United States 404 Canada 512 Chile 528 Argentina 056 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kirghizstan, Moldova, Taiihstan, Turkmenistan, Ukraine, Uzbekistan 053 Estonia 054 Latvia 055 Lithuania No L 86 78 Official Journal of the Eurppean Communities 1 . 4. 92 ANNEX II Countervailing charge on hybrid sorghum for sowing (ECU/100 kg) CN code Amount of countervailing charge Country of origin (') 1007 00 10 19,7 064 (') Origin identification : 064 Hungary